DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 3 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,303,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Furthermore, this second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, the prior art does not teach or reasonably suggest an apparatus for displaying remaining and elapsed time comprising: “a shaft which rotates at different rates, one of the rates of rotation of the shaft being determined by a user setting a knob connected to the control module, a colored disk located in the recess of the generally rectangular front tray and secured to the shaft such that the colored disk rotates with the shaft” and “at least one of the boards having numerical indicia on each face of the board to indicate different time periods, each of the time periods corresponding to one of the rates of rotation of the shaft” in combination with the remaining limitations of the claims.
Regarding claims 16-20, the prior art does not teach or reasonably suggest an apparatus for displaying remaining and elapsed time comprising: a control module determining one of multiple speeds at which a shaft rotates to rotate a colored disk secured to the shaft to indicate elapsed and remaining time; removable boards secured in a cavity in the front tray of the body with at least one biasing member, at least one of the boards having numerical indicia marks on at least one face of the board to indicate different time periods, each of the time periods corresponding to one of the speeds of rotation of the shaft; and a lens, each of the boards having an opening through which the lens passes in combination of the remaining limitations of the claims.
The closest prior art is considered to be Evans US 6,359,840, Wright GB 2485821, and Time Timer NPL. However, the prior art does not teach or reasonably suggest without impermissible hindsight the combination of features described above as set forth by the instant invention. Therefore, the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/            Primary Examiner, Art Unit 2844